DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 1/12/2022 in response to previous Office Action 10/28/2021 with respect to claims 1, 21-25 and 27-39 have been fully considered along with modified and canceled claims 2-20 due to objections and USC 112 rejections. Examiner appreciates the detailed arguments toward previous primary reference Burroughs in arguments (a)-(g). All arguments are moot because the amended claim 1 sets application in condition for allowance over any teaching or matter specifically challenged in the argument. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Chan on 2/2/2022 at 5:24 PM EST.

The application has been amended as follows: 
IN THE CLAIMS:
material adapted”.
Claims 27-39 have now been renumbered to be claims 26-38 in view of rule 37 CFR 1.132.
Claim 35, line 1, “27” has been changed to –26--.
Claim 36, line 1, “28” has been changed to –27--.
Claim 38, line 1, “2” has been changed to –21--.

The above amendments were made to overcome a typographical errors with respect to the numbering of the claims and grammar.

Allowable Subject Matter
Claims 1, 21-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Base claim 1 was rejected by US Pat 10064387 issued to Burroughs. Amended claim 1 could not be overcome by Burroughs or other prior art, including US Pat 10028484 issued to Ross (hereinafter “Ross”) and an NPL of the invention itself (see form 892).
Regarding claim 1, Ross teaches a portable bottle for pet (Fig 1, portable travel mug and water bowl, abstract), comprising: 
   a bottle body (Fig 1, water bottle 10), made of flexible material (see objection above; col 2, line 51 - “water retaining vessel is a plastic squeeze bottle” necessarily means the bottle material is flexible and deformed to able to be squeezed to produce flow; the deformation is not permanent here or in applicant’s disclosure) adapted to be easily deformed by being squeezed, having an opening (Fig 6A, opening 180; col 2, lines 46-47 - “by removing the top, the opening (of cited bottle) is exposed to more easily fill the bottle with fresh water”); 
   a supplying pipe (col 6, lines 37-38 - “water within the bottle can be squeezed out through an interior straw and into the dog bowl”) located in said bottle body; 
   a bottle lid (Fig 1, 60, 70), having a lower end portion (Fig 1, mating section 60) detachably connected (col 2, lines 46-47 - “by removing the top…”; col 7, lines 23-24 - “mating section 60 which contains internal threads”) to said bottle body and an upper end portion (Fig 1, water bowl 70); 
   a flexible bowl member (col 7, lines 25-26 “the water bowl 70 is shown made of silicone” which is necessarily is a flexible material that “snaps onto the mating member”) provided at said upper end portion of said bottle lid, 
       having a bottom portion (Fig 1, bottom portion of 70 is arranged in boundaries of the opening) arranged in said opening of said bottle body and a liquid port (Fig 5 (equivalent embodiment), opening of straw receiving portion 230) at said bottom portion, and a supply pipe (Fig 6B, straw 300)

but does not explicitly teach a valve-like movable blocking arrangement that particularly limits the flow of water between the squeezable bottle and bowl through applied bottle pressure causing valve rotation to open flow, then released bottle pressure and gravity to close flow.
Emphasis added.

Regarding claims 21-38, the claimed limitations depended on claim 1.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733